TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 22, 2018



                                     NO. 03-18-00104-CR


                                Ex parte Eddie Thomas Chapa




      APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order denying habeas corpus relief entered by the trial court. The

Court’s opinion and judgment dated May 23, 2018 are withdrawn. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

order denying habeas corpus relief. Therefore, the Court affirms the trial court’s order denying

habeas corpus relief. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.